Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) presented have been considered but are moot because of new ground. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Morikazu [US PGPUB 20080299745] in view of Furuta [US PGPUB 2018030402] and in view of Fanelli et al. [US PGPUB 20180301419] and in view of Piao et al. [US PGPUB 20200051862] (hereinafter Fanelli and Piao).

Regarding claim 1, Morikazu teaches a method of manufacturing a light emitting element, the method comprising:
scanning and irradiating a laser light (LB2, Para 41) having a first irradiation intensity (Para 41) to a substrate (20, Para 41, Fig. 7A/B) along predetermined dividing lines (23, Para 41) collectively in a shape of a tessellation of a plurality of square shapes in a top view to create a plurality of first modified regions along the predetermined dividing lines (Para 41, Fig. 4 and 7A/B); and
scanning and irradiating a laser light (LB3, Para 49) having a second irradiation intensity (Para 49) greater than the first irradiation intensity (Para 49) to the substrate along the predetermined dividing lines to create a plurality of second modified regions overlapping the plurality of first modified regions (Para 49, Fig. 11A/B).
Morikazu does not specifically disclose that the substrate is a sapphire substrate; and 
a tessellation of a plurality of hexagonal shapes;
wherein the step of creating first modified regions comprises:
a step of first irradiating a laser light successively to all of the predetermined dividing lines extending in a first direction in parallel to first opposite sides which are opposite sides of each of the plurality of hexagonal shapes;
a step of second irradiating a laser light successively to all of the predetermined dividing lines extending in a second direction in parallel to second opposite sides which are opposite sides different from the first opposite sides of each of the plurality of hexagonal shapes; and
a step of third irradiating a laser light successively to all of the predetermined dividing lines extending in a third direction in parallel to third opposite sides which are opposite sides different from the first opposite sides and the second opposite sides of each of the plurality of hexagonal shapes.
However, it is noted that Morikazu teaches that the substrate can be of a material such as silicon, and preferably Si or GaAS (Para 27).
In view of such teaching by Morikazu, a person having ordinary skills in the art will understand that although specific materials were disclosed by Morikazu, the disclosed material are not limiting in art.
 Referring to the invention of Furuta, Furuta teaches the process of forming devices, wherein the suitable alternate substrate material can be used,
wherein the process includes the need to cut modified layer and/or when cutting allowance is narrow (Para 2);
wherein the cutting is done along division lines (streets) (Para 32); and
where the substrate can be formed of silicon, sapphire, gallium arsenide or the like (Para 32).
In view of such teaching by Furtua, it would have been obvious to a person having ordinary skills in the art to have the substrate of Morikazu be of well-known materials in the art for the intended purpose based on the rationale of simple substitution of one known element/material with a suitable another to obtain predictable results (MPEP 2143).
Referring to the invention of Fanelli, Fanelli teaches cutting a substrate along dicing streets, wherein the cutting forms a grid pattern to include various shapes such as rectangular and square, or other shapes (e.g., circular, triangular, pentagonal, hexagonal, etc.) (Para 76, Fig. 1).   
In view of such teaching by Fanelli, it would have been obvious to a person having ordinary skills in the art to have the grid pattern in the invention of Morikazu be of any shape for the intended purpose based on the rationale of using known technique to improve similar devices to yield predictable results.
Referring to the invention of Piao teaches in dicing process, laser beam irradiation is performed sequentially along all streets S extending in a first direction, then chuck table 10 is rotated and a similar laser beam irradiation is performed along streets S extending in a second direction that intersects the first direction (Para 45).
In view of such teaching by Piao, it would have been obvious to a person having ordinary skills in the art to have the grid pattern in the invention of Morikazu (i.e. hexagonal pattern as suggested by Fanelli) be cut as claimed based on the rationale of using known technique to improve similar devices to yield predictable results.
In view of Piao’s teaching, a person having ordinary skills in the art will find it obvious that the limitation of claim 1 would be met.

Regarding claim 2, Morikazu teaches a method manufacturing a light emitting element wherein an extending direction of each side of each of the plurality of hexagonal shapes intersects with a cleavage plane of the sapphire substrate (Para 49, Fig. 4).

Allowable Subject Matter
Claims 4-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





		/ISMAIL A MUSE/                        Primary Examiner, Art Unit 2819